Citation Nr: 0429474	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  01-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1968 to July 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Houston, Texas, Regional Office (RO).  The 
veteran's claim is currently under the jurisdiction of the 
Waco, Texas RO.  The Board remanded this case in March 2004 
to schedule the veteran for a hearing before a Veterans Law 
Judge.  In September 2004 the veteran testified at a hearing 
before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim and what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  VA will also "request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
While a review of the record indicates that duty to assist 
letters were mailed to the veteran in February 2000 and May 
2001, neither letter is shown to have supplied the veteran 
with the requisite notification mandated by the VCAA.  It is 
also observed that neither letter, nor the December 2000 
statement of the case (SOC), nor the supplemental SOCs (SSOC) 
of February 2001 and August 2002 informed the veteran of 
pertinent VCAA regulations.  As explained below, remand in 
this case is required for other reasons.  However, upon 
remand, the veteran has the right to VCAA content-complying 
notice and proper due process.


Evidence of record shows that the veteran claims to be in 
receipt of Social Security Administration (SSA) disability 
benefits for his claimed PTSD disability.  See the March 2001 
statement provided by veteran and the transcript of the 
September 2004 hearing, at pages 6 and 7.  The RO has not 
obtained medical records which were the basis for any 
potential award of SSA benefits.  Such records may contain 
information pertinent to the veteran's claim, and VA is 
obligated to obtain them.

The veteran testified in September 2004 that he had received 
VA medical treatment for his PTSD.  He added that he was 
getting "[p]ills."  See page 9 of hearing transcript.  He 
also mentioned that this treatment had occurred in San 
Antonio, Big Springs, Albuquerque and Dallas and has 
continued to the present time.  Id.  Review of the claims 
folder shows that the most recent records indicating VA 
treatment are dated in December 1999.  VA treatment records 
are constructively of record.  Such records may contain 
information pertinent to the veteran's claim, and VA is 
obliged to obtain them and associated them with the record.  

PTSD has been diagnosed.  See VA health treatment records 
dated in 1998 and 1999.  

The veteran claims as stressors that he helped pick up and 
place dead soldiers in bags while serving in Vietnam.  He 
adds that he helped load and re-load artillery guns.  See VA 
Form 21-4138 (JF) dated in September 2000.  He testified in 
September 2004 that he was in daily contact with the enemy 
while serving with the 3rd Battalion, 7th Marines.  See pages 
3 and 4 of hearing transcript.  Regarding the alleged 
stressors, while certain claimed stressors may be incapable 
of verification, attempts to verify those stressors that may 
be verifiable appear to be incomplete.  Review of an August 
2002 SSOC shows that, while a command chronology of the 3rd 
Battalion, 11th Marines had been received, it was "general in 
nature and did not specify names of individual Marines 
involved in action."  Additional stressor verification 
should be undertaken so that more specific information may, 
potentially, be obtained.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided adequate 
notice of the VCAA as it pertains to his 
instant claim in full compliance with the 
statutory provisions, implementing 
regulations, and all interpretative court 
decisions.  

2.  The RO should obtain copies of all 
medical records considered by the Social 
Security Administration in its adjudication 
of the veteran's claim for disability 
benefits.

3.  The veteran should be asked to identify 
all sources of medical treatment (VA and 
private) he received for PTSD from December 
1999 to the present.  The RO should obtain 
copies of complete records from all sources 
identified.  This should specifically include 
records of treatment from the VA medical 
facilities in San Antonio, Big Springs, 
Albuquerque and Dallas.  

4.  The RO should ask the veteran to provide 
more specific information 
(dates/locations/unit assigned/names of 
service members injured and/or killed) 
regarding his claimed stressor events in 
service.

5.  The RO should arrange for exhaustive 
development for verification of the alleged 
stressor events.  The attempts at 
verification should include any base incident 
reports, as well as unit reports. 

6.  The RO must make a specific determination 
as to whether or not the veteran was exposed 
to a stressor event in service.  


7.  Then, and only if the RO determines that 
the veteran was indeed exposed to a stressor 
event in service, the RO should arrange for a 
VA examination to determine whether his 
previously diagnosed PTSD is based upon such 
stressor.  The claims file must be reviewed 
by the examiner.  The examiner must explain 
the rationale for any opinion given.

8.  After the development ordered above is 
completed, the RO should readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




